                              1 Munger Tolles & Olson, LLP
                                Cary B. Lerman
                              2 California Bar No. 54937
                                (admitted pro hac vice)
                              3   cary.lerman@mto.com
                                350 South Grand Avenue, 50 Floor
                              4 Los Angeles, California 90071
                                Telephone:     (213) 683-9163
                              5
                                Munger Tolles & Olson, LLP
                              6 Jacob Max Rosen
                                California Bar No. 310789
                              7   max.rosen@mto.com
                                (admitted pro hac vice)
                              8 560 Mission Street, 27th Floor
                                San Francisco, California 94105
                              9 Telephone:     (415) 512-4094

                         10 McCormick, Barstow, Sheppard,
                            Wayte & Carruth LLP
                         11 Wade M. Hansard
                            Nevada Bar No. 8104
                         12   wade.hansard@mccormickbarstow.com
                            Jonathan W. Carlson
                         13 Nevada Bar No. 10536
                              jonathan.carlson@mccormickbarstow.com
                         14 Tayler D. Martinez
                            Nevada Bar No. 14921
                         15   tayler.martinez@mccormickbarstow.com
                            8337 West Sunset Road, Suite 350
                         16 Las Vegas, Nevada 89113
                            Telephone:     (702) 949-1100
                         17 Facsimile:     (702) 949-1101

                         18 Attorneys for GEICO CASUALTY COMPANY
                         19                                UNITED STATES DISTRICT COURT

                         20                                        DISTRICT OF NEVADA

                         21 KELSY ARLITZ, individually; GARY                   Case No. 2:19-cv-00743-RFB-DJA
                            ARLITZ, as general guardian of ward KELSY
                         22 ARLITZ; KARIE ARLITZ, as general                   STIPULATION AND ORDER TO
                            guardian of ward KELSY ARLITZ,                     EXTEND THE BRIEFING SCHEDULE
                         23                                                    FOR RESPONSIVE BRIEFING TO
                                           Plaintiffs,                         PLAINTIFFS AND DEFENDANT’S
                         24                                                    RESPECTIVE MOTIONS FOR
                                   v.                                          SUMMARY JUDGMENT (SECOND
                         25                                                    REQUEST)
                            GEICO CASUALTY COMPANY; DOES 1
                         26 through 100 and ROE CORPORATIONS 1
                            through 100, inclusive,
                         27
                                           Defendants.
                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                                              Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                   STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR RESPONSIVE BRIEFING TO PLAINTIFFS
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                  AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (SECOND REQUEST)
                              1         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs KELSY

                              2 ARLITZ, individually; GARY ARLITZ, as general guardian of ward KELSY ARLITZ, and KARIE

                              3 ARLITZ, as general guardian of ward KELSY ARLITZ, through their counsel of record, PRINCE

                              4 LAW GROUP, and Defendant GEICO CASUALTY COMPANY, through its counsel of record,

                              5 McCORMICK, BARSTOW, SHEPPARD, WAYTE & CARRUTH LLP, that the deadline for

                              6 Plaintiffs to file their Response to Defendant GEICO Casualty Company’s Motion for Summary

                              7 Judgment (ECF No. 111) and for Defendant to file its Response to Plaintiffs’ Motion for Summary

                              8 Judgment (ECF No. 116) shall be extended from Wednesday, May 19, 2021 to Wednesday, May

                              9 26, 2021. The parties’ respective Motions were filed on April 14, 2021.

                         10             This is the second request for extension of time to file responsive briefing to the parties’

                         11 respective Motions for Summary Judgment. Given the significant number of substantive issues

                         12 addressed by the parties in their respective Motions for Summary Judgment, an extension of time

                         13 will provide the parties with ample time to ensure that all issues are briefed for this Court in a more

                         14 thorough and comprehensive manner.

                         15             Accordingly, the parties respectfully request this Court to approve the foregoing stipulation.

                         16 Their requested extension of time is not made in bad faith or to unnecessarily delay these

                         17 proceedings.

                         18 Dated: May 18, 2021                                             PRINCE LAW GROUP

                         19

                         20                                                  By:                 /s/ Kevin T. Strong
                                                                                              Dennis M. Prince
                         21                                                                 Nevada Bar No. 5092
                                                                                               Kevin T. Strong
                         22
                                                                                            Nevada Bar No. 12107
                         23                                                                 Attorneys for Plaintiffs
                                  ///
                         24
                                  ///
                         25
                                  ///
                         26
                                  ///
                         27
                                  ///
                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                                2                   Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                    STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR RESPONSIVE BRIEFING TO PLAINTIFFS
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                   AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (SECOND REQUEST)
                              1 Dated: May 18, 2021                              McCORMICK, BARSTOW, SHEPPARD,
                                                                                     WAYTE & CARRUTH LLP
                              2

                              3
                                                                           By:               /s/ Jonathan W. Carlson
                              4                                                              Wade M. Hansard
                                                                                           Nevada Bar No. 8104
                              5
                                                                                           Jonathan W. Carlson
                              6                                                           Nevada Bar No. 10536
                                                                                            Tayler D. Martinez
                              7                                                           Nevada Bar No. 14921
                                                                                          Attorneys for Defendant
                              8
                                                                            ORDER
                              9
                                              IT IS SO ORDERED.
                         10
                                  Dated: May 19
                                             ___, 2021
                         11

                         12

                         13
                                                                                     UNITED STATES DISTRICT JUDGE
                         14       7645561.1

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                              3                  Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                     STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR RESPONSIVE BRIEFING TO PLAINTIFFS
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                    AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (SECOND REQUEST)
